DETAILED ACTION
This communication is in response to the claims (Elected) filed on 12/16/2020.
Application No: 16/928,147
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 


 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Rao et al. (US 20150257051 A1) in view of Puthenpura et al. (US 20150110008 A1). 

Regarding claim 1, Rao teaches a plurality of internal baseband processors ([0066], Fig. 4, e.g. in some embodiments, virtualization server 201 may include one or more processors, each with one or more processor cores. Each of modules 211, 221, 231, and 241 are coupled to each other within virtualization server 201, and may execute on one or more shared processors coupled with memory. [0159] Processor 402 and baseband processor 406 are in communication with one another (i.e. a plurality of internal baseband processors). Processor 402 may perform routing functions, and may determine if/when a switch in network configuration is needed. Baseband processor 406 may generate and receive radio signals for both radio transceivers 410 and 412, based on instructions from processor 402. In some embodiments, processors 402 and 406 may be on the same physical logic board. In other embodiments, they may be on separate logic boards. [0164] Baseband processor 406 may perform operations to generate the radio frequency signals for transmission or retransmission by both transceivers 410 and 412. Baseband processor 406 may also perform operations to decode signals received by transceivers 410 and 412. Baseband processor 406 may use memory 408 to perform these tasks); and
 a connection aggregator operatively coupled to the plurality of internal baseband processors ([0021-0022], e.g. Their X2 connection with the virtualization server acts as a default X2 connection for all handovers to and from the operator core network. In other words, the virtualization server acts as an intelligent X2 aggregation and proxy for connections to and from the core network (i.e. a connection aggregator operatively coupled to the plurality of internal baseband processors). [0022] the virtualization server may be thought of as providing two distinct views onto the network, an external view and an internal view. … the virtualization server represents itself to the core network as a single virtual eNodeB with many cells, and as a transparent core network proxy to the physical eNodeBs connected to the virtualization server on the RAN side. [0024] Thus, in some embodiments, the virtualization server serves as a gateway between the internal RAN-side network and the external core network-side network. The virtualization server may route or pass traffic from one network to the other network. In the process of doing so, the virtualization server may perform address translation, in some embodiments, or may serve as an endpoint and proxy for X2 connections. The virtualization server may identify which eNodeB on the RAN side of the network may receive a given X2 connection)), 
wherein the connection aggregator maintains a plurality of internal identifiers, each corresponding to one of the plurality of internal baseband processors ([0026], e.g. each virtualization server may represent itself to the core network as a single eNodeB with up to 256 cells connected to it, each with its own unique eNodeB cell global identifier (ECGI) forming up to 256 cells (i.e. the connection aggregator maintains a plurality of internal identifiers). virtualization server may act as a network address translation (NAT) proxy for translating IP addresses, eNodeB IDs, cell IDs, and other identifiers (i.e. comprising baseband processors) from the core network side (external side) of the network to the RAN side (internal side, i.e. a plurality of internal identifiers, each corresponding to one of the plurality of internal baseband processors), and vice versa), and 
wherein the connection aggregator is configured assess message from an internal baseband processor which is one of the plurality of internal baseband processors ([0021], e.g. In addition, each RAN establishes an X2 connection with the virtualization server as its neighbor. Their X2 connection with the virtualization server acts as a default X2 connection for all handovers to and from the operator core network (i.e. assess message from an internal baseband processor which is one of the plurality of internal baseband processors). In other words, the virtualization server acts as an intelligent X2 aggregation and proxy for connections to and from the core network);
replace the internal baseband processor's internal identifier within the outbound message with a virtual subnetwork baseband processor identifier, and transmit the modified outbound message ([0023], e.g. The virtualization server may transparently proxy X2 signaling from nodes external to the virtualized RAN to the eNodeBs within the virtualized RAN by translating the nodes' eNodeB IDs into cell IDs, and vice versa. In some embodiments, private X2 routing may be provided between nodes within the virtualized RAN, such that X2 messages are routed from node to node, either directly or via the virtualization server, without being directed to the core network (i.e. replace the internal baseband processor's internal identifier within the outbound message with a virtual subnetwork baseband processor identifier), including multi-hop 

Rao teaches a gateway for X2 interface communication, including an X2 internal interface for communicating with, and coupled to, a plurality of radio access networks (RANs); and an X2 external interface for communicating with, and coupled to, a destination outside of the plurality of RANs. However Rao differs from the claimed invention in not specifically and clearly describing wherein 
 the connection aggregator is configured to intercept an inbound message to a destination internal baseband processor which is one of the plurality of internal baseband processors, replace the virtual subnetwork baseband processor identifier within the inbound message with the destination internal baseband processor’s internal identifier to create a modified inbound message, and transmit the modified inbound message to the destination internal baseband processor.

However, in the analogous field of endeavor, Puthenpura teaches wherein
the connection aggregator is configured to intercept an inbound message to a destination internal baseband processor which is one of the plurality of internal baseband processors, ([0032], Fig. 13, e.g. Further, each virtual eNodeB station performs baseband signal processing locally in the same way as already standardized by the 3rd Generation Partnership Project (3GPP) technical standards. Partial/full protocol data unit (PDU) decoding information and data can be conveyed to peer virtual eNode stations/nodes or to a southbound radio access network virtualization agent or component for further processing and baseband processing is performed by each virtual eNodeB, wherein RRH connections are terminated (i.e. internal baseband processor which is one of the plurality of internal baseband processors). [0108] Aggregation can refer to the highest level of aggregation in a service provider network wherein the next level in the hierarchy under the core nodes is the distribution networks and then the edge networks (i.e. the connection aggregator is couple to perform baseband signal processing)),
replace the virtual subnetwork baseband processor identifier within the inbound message with the destination internal baseband processor’s internal identifier to create a modified inbound message, and transmit the modified inbound message to the destination internal baseband processor ([0038], Fig. 4, e.g. If the northbound radio access network virtualization agent/component locally maintains information regarding the whereabouts of user equipment units, then it can replace the cell ID in the packet header (e.g., for packets that originate from the mobility management entity) with a specific locally maintained individual identity, and forward that packet to the corresponding virtual eNodeB unit, which will further convey it to the targeted user equipment unit via the paging channel (i.e. replace the virtual subnetwork baseband processor identifier within the inbound message with the destination internal baseband processor’s internal identifier). Examples of such packets include paging requests and authentication and key agreement (AKA) requests/confirmations (i.e. create a modified inbound message, and transmit the modified inbound message to the destination internal baseband processor). [0041] it is also possible to implement both the southbound radio access network virtualization agent/component and the northbound radio access network virtualization agent/component within the same entity. Moreover, each of the two more processors configured to confer at least in part the functionality of macro network platform 1410).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the method of Puthenpura within the method of Rao. The motivation to combine references is that the combined method provides that multiple access wireless communication networks/infrastructures are virtualized in telecommunications environments. A system replicates a cell identifier associated with a macro base station device to create a virtual base station device presence for a set of network devices included in the multiple access wireless communication network and thereafter facilitates communication with the multiple access wireless communication network, the set of network devices, and a mobile device through the created virtual base station presence (See Puthenpura [abstract, 0004, 0051, 0078]). 

Regarding claim 2, Rao in view of Puthenpura teaches all the limitations of claim 1. Rao further teaches wherein the connection aggregator is further configured to:
intercept an outbound message from a second internal baseband processor which is one of the plurality of internal baseband processors, replace the second internal baseband processor's internal identifier within the outbound message with the virtual subnetwork baseband processor identifier, and transmit the modified outbound message ([0023] e.g. In the second view, internal to the virtualized RAN, the eNodeBs within the virtualized RAN may see themselves as eNodeBs and may communicate among each other as X2 nodes. However, when sending or receiving communications to nodes external to the virtualized RAN, the eNodeBs may communicate through the virtualization server, as a gateway. The virtualization server may transparently proxy X2 signaling from nodes external to the virtualized RAN to the eNodeBs within the virtualized RAN by translating the nodes' eNodeB IDs into cell IDs, and vice versa (i.e. replace the second internal baseband processor's internal identifier within the outbound message with the virtual subnetwork baseband processor identifier, and transmit the modified outbound message)).
Puthenpura further teaches wherein intercept an inbound message to a second destination internal baseband processor which is one of the plurality of internal baseband processors, replace the virtual subnetwork baseband processor identifier within the inbound message with the second destination internal baseband processor’s internal identifier to create a modified inbound message, and transmit the modified inbound message to the second destination internal baseband processor ([0038], Fig. 4, e.g. If the northbound radio access network virtualization agent/component locally maintains information regarding the whereabouts of user equipment units, then it can replace the cell ID in the packet header (e.g., for packets that originate from the mobility management entity) with a specific locally maintained individual identity, and forward that packet to the corresponding virtual eNodeB unit, which will further convey it to the targeted user equipment unit via the paging channel (i.e. replace the virtual subnetwork baseband processor identifier within the inbound message with the destination internal baseband processor’s internal identifier). Examples of such packets include paging requests and authentication and key agreement (AKA) requests/confirmations (i.e. create a modified inbound message, and transmit the modified inbound message to the destination internal baseband processor). [0041] it is also possible to implement both the southbound radio within the same entity. Moreover, each of the two agents/components can be part of the macro eNodeB station implementation. [0083] It is to be noted that server(s) 1414 can include one or more processors configured to confer at least in part the functionality of macro network platform 1410).
The motivation to combine reference of Puthenpura within the method of Rao before the effective filing date of the invention is that the new method provides a heterogeneous virtual radio access network (HVRAN) architecture, which seeks to simplify small cell network operations and deployment procedures. The disclosed architecture virtualizes small cell base stations in such a way that a wireless user terminal as well as backhaul network infrastructure entities view the radio access network as a unified ecosystem, wherein a macro cell and its associated small cells that are deployed within the macro cell's coverage area all form a group that virtualized (abstracted or perceivable) as a single consolidated radio access network entity, With this, user equipment units do not realize and are unaware that they are being handed off from one virtual eNodeB station to the next virtual eNodeB station. Furthermore, this allows opportunistic scheduling in the network and minimizes handoff overhead on both the air interface and backend signaling (see Puthenpura [0020, 0035])).
 
Regarding claim 3, Rao in view of Puthenpura teaches all the limitations of claim 2. Rao further teaches wherein the connection aggregator is further configured to transmit the modified outbound message from the internal baseband processor and the modified outbound message from the second internal baseband processor, both of which include the virtual subnetwork baseband processor identifier, to a mobility management entity (MME) ([0100], e.g. In the LTE an S1 message (from an MME) or an X2 message (from an eNodeB). As described above, an X2 protocol handover is possible between two eNodeBs, including eNodeBs managed by a virtualization server (i.e. transmit the modified outbound message, both of which include the virtual subnetwork baseband processor identifier, to a mobility management entity (MME),). However, in some embodiments, a handover initiation received by the virtualization server in either of these protocols may alternatively be mapped to the other protocol, where appropriate. The mapping may be performed and/or stored at the UE module 241, in some embodiments. This is possible because the virtualization server acts as a protocol endpoint and produces its own protocol messages, and because the virtualization server is the gateway for both any macro eNodeBs and also the MME, from the perspective of a mesh eNodeB internal to the network. In some embodiments, the virtualization server may map X2 handover requests to S1 handover requests (i.e. transmit the modified outbound message from the internal baseband processor and the modified outbound message from the second internal baseband processor, both of which include the virtual subnetwork baseband processor identifier, to a mobility management entity (MME)), and
wherein the connection aggregator is further configured to receive the inbound message for the destination internal baseband processor and the inbound message for the second destination internal baseband processor, both of which include the virtual subnetwork baseband processor identifier, from an MME ([0100], e.g. This is possible because the virtualization server acts as a protocol endpoint and produces its own protocol messages, and because the virtualization server is the gateway for both any macro eNodeBs and also the MME, from the perspective of a mesh eNodeB internal to the network. In some embodiments, to S1 handover requests (i.e. receive the inbound message for the destination internal baseband processor and the inbound message for the second destination internal baseband processor, both of which include the virtual subnetwork baseband processor identifier, from an MME)).
 
Regarding claim 4, Rao in view of Puthenpura teaches all the limitations of claim 1. Rao further teaches wherein each of the plurality of internal baseband processors comprises an internal eNodeB ([0022], e.g. The first view is provided to network nodes external to the virtualized RAN, including to other macro cells and to the core network. In the first view, the virtualization server represents itself to the core network as a single virtual eNodeB with many cells, and as a transparent core network proxy to the physical eNodeBs connected to the virtualization server on the RAN side (i.e. internal baseband processors comprises an internal eNodeB)). 
 
Regarding claim 5, Rao in view of Puthenpura teaches all the limitations of claim 4. Puthenpura further teaches wherein the internal eNodeB comprises a virtual eNodeB ([0022], e.g. The first view is provided to network nodes external to the virtualized RAN, including to other macro cells and to the core network. In the first view, the virtualization server represents itself to the core network as a single virtual eNodeB with many cells, and as a transparent core network proxy to the physical eNodeBs connected to the virtualization server on the RAN side (i.e. internal baseband processors comprises an internal virtual eNodeB)). 
 
Regarding claim 6, Rao in view of Puthenpura teaches all the limitations of claim 5. Rao further teaches wherein the virtual eNodeB comprises a supervisor module ([0022], e.g. In this view, macro eNodeBs and other core network-side network nodes may access the RAN-side eNodeBs via the virtualization server as a gateway (i.e. the virtual eNodeB comprises a supervisor module), but when accessing these RAN-side eNodeBs, they may send messages to the virtualization server using the virtualization server's eNodeB ID and the cell ID of the RAN-side eNodeB. This may be thought of as a cell-centric view of the network). 

Regarding claim 7, Rao in view of Puthenpura teaches all the limitations of claim 6. Rao further teaches wherein further comprising an operations and maintenance module that is coupled to each of the supervisor modules ([0105], e.g. Although this will involve virtualization server in decoding/encoding S1 to and from X2, the amount of changes at CWS (a converged wireless system) are minimized since it will be using the existing S1 handover functionality (i.e. an operations and maintenance module that is coupled to each of the supervisor modules). [0106] Thus CWSs are unaware of the type of Handover (X2/S1) carried out by virtualization server. For CWS, it is always an S1 Handover. [0043] the virtualization server may maintain X2 signaling associations/transactions for inbound and outbound handovers). 

Regarding claim 8, Rao in view of Puthenpura teaches all the limitations of claim 4. Rao further teaches wherein each internal identifier comprises a 28bit internal eNodeB identifier (0102], e.g. CWS initiates the S1 Handover procedure and virtualization server determines the target CWS by looking at the last 8 bits of the target cell-id IE (i.e. 8 to 28 bits eNodeB identifier). [0108] UE module will provide a Global eNodeB ID to EPC module with which will select the X2 endpoint for HO signaling. [0026] The ECGI in LTE is a code with 15 decimal digits, where the first five digits are a mobile country code and/or mobile network code, followed by a 7-digit prefix based on the eNodeB ID, and then a 3-digit suffix based on the cell ID, … In some embodiments, since the cell ID is used by the virtualization server to route messages, the number of eNodeBs that can be virtualized may be limited by the 3-digit cell ID suffix (i.e. ID can be generated with variable length, including 28 bits)).

Regarding claim 9, Rao in view of Puthenpura teaches all the limitations of claim 8. Rao further teaches wherein the 28bit internal eNodeB identifier corresponds to a 28bit cell identity of a cell of the internal eNodeB [0026] The ECGI in LTE is a code with 15 decimal digits, where the first five digits are a mobile country code and/or mobile network code, followed by a 7-digit prefix based on the eNodeB ID, and then a 3-digit suffix based on the cell ID, … In some embodiments, since the cell ID is used by the virtualization server to route messages, the number of eNodeBs that can be virtualized may be limited by the 3-digit cell ID suffix (i.e. ID can be generated with variable length, including 28 bits)).

Regarding claim 10, Rao in view of Puthenpura teaches all the limitations of claim 6. Rao further teaches wherein the virtual subnetwork baseband processor identifier comprises 20bits, wherein the 20bits are the same as a first 20bits of the 28bit internal eNodeB identifier [0026] The ECGI in LTE is a code with 15 decimal digits, where the first five digits are a mobile country code and/or mobile network code, followed by a 7-digit prefix based on the eNodeB ID, and then a 3-digit suffix based on the cell ID, … In some embodiments, since the cell ID is used by the virtualization server to route messages, the number of eNodeBs that can limited by the 3-digit cell ID suffix (i.e. different IDs can be generated with variable length and different combination, including first 20nits eNodeB identifier)).


Allowable Subject Matter
Claims 15-19 are allowable over prior arts.

Reasons for allowance
Claims 15-19 are allowable.
The following is an examiner’s statement of reasons for allowance: 
The reason for allowance is that the prior arts of record fail to teach the limitations along with preamble as a whole claim. The limitations recited in the independent claims comprise a particular combination of elements, functions and preamble, which are neither taught nor-suggested by the prior arts as a whole claim. 

The representative claim 15 distinguish features are underlined and summarized below: 
 A method for establishing a connection between a source internal baseband processor and a target internal baseband processor within a telecommunication subnetwork, comprising:
generating a source internal baseband processor identifier;
generating a target internal baseband processor identifier;
generating a source configuration transfer message, the source configuration transfer message including the source internal baseband processor identifier and the target internal baseband processor identifier;
transmitting the source configuration transfer message to a mobility management entity;
intercepting the source configuration transfer message to the mobility management entity;
extracting the source internal baseband processor identifier and the target internal baseband identifier from the source configuration transfer message;
generating a target configuration transfer message, the target configuration transfer message including the source internal baseband processor identifier and the target internal baseband processor identifier; and
transmitting the target configuration transfer message to the target internal baseband processor.


Applicant's independent claim 15 comprises a particular combination of underlined features in combination with other recited limitations, which are neither taught nor-suggested by the prior arts as a whole claim. 
Dependent claims are deemed allowable for the same reasons as corresponding independent claims.
 

Prior Art References
The closest combined references of Rao, Puthenpura and Martinez teach following:
Rao (US 20150257051 A1) teaches a gateway for X2 interface communication, including: an X2 internal interface for communicating with, and coupled to, a plurality of radio access networks (RANs); and an X2 external interface for communicating with, and coupled to, a destination outside of the plurality of RANs, the X2 external interface further including a single X2 endpoint for the plurality of radio access networks, such that the X2 external interface provides a single interface for an external macro cell or core network to interact with the plurality of radio access networks. The gateway may further include a handover module for maintaining X2 signaling associations and transactions for incoming and outbound handovers, including X2 to S1 and S1 to X2 translation.

Puthenpura (US 20150110008 A1) teaches that multiple access wireless communication networks/infrastructures are virtualized in telecommunications environments. A system replicates a cell identifier associated with a macro base station device to create a virtual base station device presence for a set of network devices included in the multiple access wireless communication network and thereafter facilitates communication with the multiple access wireless communication network, the set of network devices, and a mobile device through the created virtual base station presence. 

Martinez (US 20150237547 A1) teaches a technology for providing core network assistance information from a mobility management entity (MME) in an evolved packet core (EPC) is disclosed. An average radio resource control (RRC) connected state time for a UE is determined. An average RRC idle state time for the UE is also determined. An amount of time that the UE spends in cells of the EPC is identified to determine a number of handover procedures between cells in a selected time period. The core network assistance information communicated to a serving eNB of the UE to enable the serving eNB to reduce UE state transitions for the UE.

 	However cited references, alone or in any combination, neither discloses nor fairly suggests combination of features specifically listed above and/or underlined, in particular, 
generating a source configuration transfer message, the source configuration transfer message including the source internal baseband processor identifier and the target internal baseband processor identifier;
transmitting the source configuration transfer message to a mobility management entity;
intercepting the source configuration transfer message to the mobility management entity;
extracting the source internal baseband processor identifier and the target internal baseband identifier from the source configuration transfer message;
generating a target configuration transfer message, the target configuration transfer message including the source internal baseband processor identifier and the target internal baseband processor identifier; and
transmitting the target configuration transfer message to the target internal baseband processor.
 

Rao teaches a teaches a gateway for X2 interface communication; but failed to teach one or more limitations, including, 
generating a source configuration transfer message, the source configuration transfer message including the source internal baseband processor identifier and the target internal baseband processor identifier;
transmitting the source configuration transfer message to a mobility management entity;
intercepting the source configuration transfer message to the mobility management entity;
extracting the source internal baseband processor identifier and the target internal baseband identifier from the source configuration transfer message;
generating a target configuration transfer message, the target configuration transfer message including the source internal baseband processor identifier and the target internal baseband processor identifier; and
transmitting the target configuration transfer message to the target internal baseband processor.
 
Puthenpura and Martinez alone or in combination failed to cure the deficiency of Rao.

	 Thus, the cited references, alone or in combination, fail to disclose or suggest each of the elements recited by the independent claims.

The present invention provides an improved method for creating and maintaining a virtual subnetwork of telecommunication base stations within a wider telecommunication network. In an LTE-based example, the subnetwork includes a connection aggregator that is coupled between the plurality of eNodeBs internal to the subnetwork and one or more MMEs in the outer network. The connection aggregator intercepts all control plane messages between the MMEs and the internal eNodeBs, remaps eNodeB identifiers, and transmits repackaged messages so that the outer network sees the entire subnetwork as a single "giant" eNodeB. The disclosed system and methods enables the operator of the virtual subnetwork to add and shut down eNodeBs as demand for connectivity fluctuates, and to do so such that all changes are unseen by the outer network.
	A disadvantage of the current state of development for LTE is that there is currently no way for anyone deploying a network of eNodeBs to reconfigure or redesign the network without it impacting the entire network. There is currently no way for someone to deploy an LTE subnetwork in such a way that the inner workings of the subnetwork are hidden from the greater network. 
	The present disclosure cures the above mentioned disadvantage.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.

Prior Art Record 
The prior art made of record and not relied upon is considered pertinent 

to applicant’s disclosure. 

AGARWAL K et al. (US 20150257051 A1) - Gateway for X2-interface communication, has X2-external interface provided with single-X2-endpoint for radio access networks such that X2-external interface provides single interface for external macro cell or core network.
Martinez Tarradell; Marta et al. (US 20150237547 A1) - ASSISTANCE INFORMATION FOR EVOLVED NODE B (eNB) PARAMETER TUNING.
Taylor; Brett R. et al. (US 9258335 B1) - Connection-aggregation proxy service.
Belser; David et al. (US 6449279 B1) - Aggregation of data flows over a pre-established path to reduce connections.
RADHAKRISHNAN; Chandramouli et al. (US 20100217971 A1) - AGGREGATION OF CRYPTOGRAPHY ENGINES.
Chinnaswamy; Sudhagar et al. (US 20100303092 A1) - Dynamically Configuring Attributes of a Parent Circuit on a Network Element.
Chen; Po-Chun et al. (US 9712386 B1) - Grouping routing resources for isolated virtual network traffic management.
Carson; James A. et al. (US 20150271865 A1) - System, method, and device for utilizing network connectivity by combining allocated bandwidth for optimized broadband access.
Riddle; Guy (US 20110182180 A1) - Partition Configuration and Creation Mechanisms for Network Traffic Management Devices.
Fowler; David et al. (US 9973455 B1) - Message customization and routing.
Taaghol; Pouya et al. (US 9843624 B1) - Distributed software defined networking.
Saavedra; Patricio Humberto (US 9929964 B2) - System, apparatus and method for providing aggregation of connections with a secure and trusted virtual network overlay.
Dudfield; Anne Elizabeth et al. (US 8191136 B2) - Connection based denial of service detection.
JANG HYUNG SUK (KR 20120096703 A) - METHOD AND APPARATUS FOR CONNECTION MANAGEMENT OF PICO GATEWAY IN MOBILE COMMUNICATION SYSTEM.
KIM JAE HYUNG et al. (KR 20150110008 A) - METHOD AND DEVICE FOR SELECTIVE CONTROLLING MODULE TOUCH.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahendra Patel whose telephone number is (571)270-7499. The examiner can normally be reached on 9:30 AM to 5:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272-7795(571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would 

 /MAHENDRA R PATEL/ Primary Examiner, Art Unit 2645